

115 HR 4386 IH: Fab Lab Classroom Modernization Act
U.S. House of Representatives
2017-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4386IN THE HOUSE OF REPRESENTATIVESNovember 14, 2017Mr. Duffy introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo establish a grant program that encourages States to establish subgrant programs that encourage
			 recipients to create, maintain, and improve digital fabrication
			 laboratories, and for other purposes.
	
 1.Short titleThis Act may be cited as the Fab Lab Classroom Modernization Act. 2.Grant program (a)In generalFrom the amounts made available pursuant to section 9 for any fiscal year, the Secretary shall award a grant to each State with an approved application under section 3.
 (b)Grant frequencyThe Secretary may not award more than 1 grant under this Act to a State for a fiscal year. (c)Award amount limitNo grant awarded under this Act may exceed $200,000.
			3.Application
 Each State desiring a grant under this Act shall submit an application to the Secretary at such time and in such manner as the Secretary may require that shall include—
 (1)a description of the State’s proposed or existing competitive subgrant program; (2)a description of how the State’s program will comply or does comply with the requirements set forth in section 4; and
 (3)any other information the Secretary may require. 4.Use of funds (a)In generalEach State that receives a grant under this Act shall use the funds to—
 (1)establish a program that complies with the requirements set forth in this section under which the State awards, on a competitive basis, subgrants to eligible entities; or
 (2)expand an existing competitive subgrant program that complies with such requirements. (b)Limitation; priority (1)LimitationA State that receives a grant under this Act may not use any of such grant to pay any administrative costs associated with carrying out subsection (a).
 (2)PriorityIn awarding subgrants under this section, a State shall use not less than 15 percent of the grant received under this Act to award such subgrants to eligible entities in rural areas, except that a State may apply to the Secretary for a waiver of the requirement under this paragraph.
 (c)Subgrant frequencyA State may not award more than 1 subgrant under this section to an eligible entity for a fiscal year.
 (d)Subgrant amount limitsA subgrant may not be awarded under this section in an amount greater than— (1)in the case of an eligible entity described in section 10(1)(A), $25,000; or
 (2)in the case of an eligible entity described in section 10(1)(B), $50,000. (e)Use of subgrant (1)In generalAn eligible entity that receives a subgrant under this section shall use the subgrant for the purposes of—
 (A)purchasing equipment for use in a digital fabrication laboratory; or (B)providing professional development that relates to the incorporation of the digital fabrication laboratory into curriculum instruction.
 (2)LimitationAn eligible entity that receives a subgrant under this section may not use any of such subgrant to pay any administrative costs associated with carrying out paragraph (1).
 (f)ApplicationAn eligible entity that desires a subgrant under this section shall, at such time and in such manner as the State that awards the subgrant may require, submit an application to such State that includes—
 (1)an assurance that the eligible entity will adopt a policy that any digital fabrication laboratory equipped using subgrant funds shall be used predominantly for instructional and educational purposes by students enrolled in one of the eligible entity’s elementary or secondary schools; and
 (2)a description of— (A)how the eligible entity plans to use the subgrant;
 (B)how ready the eligible entity is to purchase equipment for a digital fabrication laboratory; (C)the eligible entity’s long-term plan for the digital fabrication laboratory;
 (D)how the eligible entity will incorporate the digital fabrication laboratory into curriculum instruction;
 (E)how constructing the digital fabrication laboratory aligns with the eligible entity’s academic goals;
 (F)the extent to which the eligible entity plans to partner with local businesses and other community participants;
 (G)the eligible entity’s financial need; (H)how, if applicable, the eligible entity has utilized previous subgrant awards; and
 (I)any other information the State may require. (g)Matching requirement (1)In generalSubject to paragraph (2), an eligible entity receiving a subgrant under this section shall provide, from non-Federal sources, an amount equal to the amount of the subgrant (which may be provided in cash or in-kind) to carry out the activities supported by the subgrant, except that an eligible may use up to 5 percent of such amount for administrative costs associated with carrying out such activities.
 (2)Waiver option authorizedA State awarding a subgrant under this section may waive all or part of the matching requirement described in paragraph (1) for an eligible entity if the State determines that applying the matching requirement would—
 (A)result in a serious financial hardship for the eligible entity; or (B)otherwise be inappropriate.
					(h)Reporting requirement
 (1)In generalAt the end of each subgrant period, an eligible entity receiving a subgrant under this section shall submit, to the State that awards the subgrant, a performance report that documents any information that the Secretary determines to be appropriate.
 (2)Performance report formThe performance report described in paragraph (1) shall be submitted on a form created by the State that awards the subgrant and approved by the Secretary before being used.
 5.Matching requirementEach State that receives a grant under this Act shall provide, from non-Federal sources, an amount equal to the amount of the grant to carry out the activities described in section 3.
		6.State reports
 Each State that receives a grant under this Act shall— (1)at the end of the 1-year period that begins on the date the State receives the grant, submit a report to the Secretary containing any information the Secretary determines to be appropriate; and
 (2)in the case in which the State does not receive a grant for the next fiscal year following the fiscal year for which the grant was received, submit a report to the Secretary containing any information the Secretary determines to be appropriate at the end of a 2-year period that begins on the date the State receives the grant.
			7.Evaluation
 (a)In generalThe Secretary shall establish an evaluation program to determine the efficacy of the grant program established by this Act that shall commence 18 months after the first grant under this Act is awarded.
 8.SunsetThe Secretary may not award grants under this Act after the end of the 5-year period that begins on the date the Secretary awards the first grant under this Act.
		9.Authorization of appropriations
 (a)In generalThere is authorized to be appropriated $10,000,000 for each of the fiscal years 2019 through 2023 to carry out this Act.
 (b)LimitationOf the amounts appropriated pursuant to subsection (a) for a fiscal year, the Secretary may not use more than 5 percent to pay any administrative costs associated with carrying out section 1.
 10.DefinitionsIn this Act: (1)Digital fabrication laboratoryThe term digital fabrication laboratory means a high-technology workspace that is equipped with computer-controlled additive and subtractive manufacturing components such as 3-dimensional printers, laser engravers, computer numerical control routers, and plasma cutters.
 (2)Eligible entityThe term eligible entity means— (A)a local educational agency; or
 (B)a consortium of two or more local educational agencies. (3)ESEA definitionsThe terms elementary school, local educational agency, professional development, and secondary school have the meanings given the terms, respectively, in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (4)Existing competitive subgrant programThe term existing competitive subgrant program means a competitive subgrant program that is being carried out by a State as of the date the State applies for a grant under this Act and under which the State awards subgrants to eligible entities to purchase equipment to be used in a digital fabrication laboratory or provide professional development that relates to the incorporation of the digital fabrication laboratory into curriculum instruction.
 (5)SecretaryThe term Secretary means the Secretary of Education. (6)StateThe term State means each of the 50 States and the District of Columbia.
			